MEMORANDUM **
California state prisoner Karl Louis Guillen appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253.
The district court granted a Certificate of Appealability (“COA”) on the issue of “whether simultaneously challenging a clemency decision and the validity of peti*484tioner’s sentence in an Arizona state habeas petition requires statutory tolling under the Antiterrorism and Effective Death Penalty Act of 1996.” We affirm for the reasons stated by the district court, in its order entered on October 1, 2005.
Guillen’s remaining contentions were not certified by the district court and are construed as a motion to broaden the COA. See 9th Cir. R. 22-l(e). So construed, we deny the motion. See Hiivala v. Wood, 195 F.3d 1098, 1104 (9th Cir.1999) (noting that broadening COA requires “substantial showing of the denial of a constitutional right”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.